
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.11

EXECUTION COPY


EMPLOYMENT AGREEMENT
Richard D. Smith


        THIS EMPLOYMENT AGREEMENT, dated and effective as of August 1, 2003 is
between Allied Motion Technologies, Inc., a Colorado corporation (the
"Company"), and Richard D. Smith ("Employee").

RECITALS:

        The Employee has acknowledged skills and experience in the business
conducted by the Company and the Company desires to obtain the benefit of the
Employee's knowledge, skills and experience and assure itself of the ongoing
right to Employee's services from and after the date hereof, and is willing to
do so on the terms and conditions set forth in this Agreement. Employee is
willing and able to render services to the Company, from and after the date
hereof, on the terms and conditions set forth in this Agreement.

AGREEMENT:

        NOW, THEREFORE, the Company and Employee agree as follows:

        1.    Employment.    

        1.1    Title and Duties of Employee.    The Company hereby employs
Employee as the Chief Executive Officer and Chief Financial Officer of the
Company and Employee hereby accepts such employment with the Company.

        (a)    Powers and Duties.    Employee shall have the powers and duties
normally incident to the offices he holds as provided in the bylaws of the
Company and such other duties as shall be determined from time to time by the
Company's Board of Directors (the "Board") consistent with Employee's
qualifications and the best interest of the Company. Employee shall report to
the Board. Employee's powers and authorities shall be superior to those of any
other officer or employee of the Company or any subsidiary thereof.

        (b)    Contract Rights.    Failure of the Board to elect Employee as
Chief Executive Officer or Chief Financial Officer, or action by the Board to
remove Employee from such offices, shall be without prejudice to the contract
rights in this Agreement.

        (c)    Service on the Board.    So long as Employee is willing to serve
on the Board and has not been terminated for cause, the Board shall nominate
Employee for election to the Board. Failure to elect to, or removal from, the
position of director or Chief Executive Officer or termination of this Agreement
for any reason shall not constitute resignation from the Board or termination of
Employee's service on the Board and termination of employment as Chief Executive
Officer shall not include termination as a director.

        1.2    Performance.    Throughout the period of Employee's employment
hereunder, Employee shall devote Employee's full business time, attention,
knowledge and skills, faithfully, diligently, and to the best of Employee's
ability, to the active performance of Employee's duties and responsibilities
hereunder; provided, however, Employee may serve as a

1

--------------------------------------------------------------------------------

director of other corporations and entities and may engage in other activities
to the extent they do not inhibit the performance of Employee's duties
hereunder, or conflict with the business of the Company. Employee shall disclose
to the Company the name of any corporation or entity on which he serves as a
director or in a similar capacity and describe other activities that are not
personal in nature in which he engages. Employee shall do such traveling as
reasonably may be required in connection with the performance of such duties and
responsibilities. Employee shall not be required to relocate Employee's
residence and Employee may conduct work out of his residence from time to time
as he determines appropriate.

        2.    Term of Employment.    Unless terminated as provided in Section 4
hereof, the term of this Agreement shall extend to July 31, 2008 (the "Initial
Period"), and thereafter shall automatically continue on a year to year basis
(each a "Subsequent Period") unless the Company or Employee shall give the other
party notice at least 60 days prior to the termination of the Initial Period or
any Subsequent Period of its or his election not to renew the term of
employment, in which case this Agreement shall terminate at the end of the
period in which the notice is given; provided, however, the Company's obligation
to pay compensation pursuant to Section 3 or perform any other acts with respect
to the last year for which this Agreement is effective shall continue and be
enforceable notwithstanding the termination of this Agreement.

        3.    Compensation Benefits.    

        3.1    Base Salary.    As compensation for services to be rendered by
Employee hereunder, the Company shall pay to Employee an annual salary of not
less than $235,000 per year, payable in periodic installments (but in no event
less frequently than monthly) in accordance with the standard payroll practices
of the Company in effect from time to time. Employee's salary shall be reviewed
annually for increase (but not decrease) on a merit basis. Such review shall be
conducted at the first meeting of the Board after the end of a fiscal year but
not later than February 28 of each year and the effective date of any such
increase shall be March 1. The Employee's annual salary in effect from year to
year is herein referred to as the "Base Salary".

        3.2    Annual Bonus.    

        (a)    Performance Criteria.    The Company shall pay to Employee an
Annual Bonus with respect to each fiscal year in amounts determined as provided
by the Board based on achieving performance criteria established at the
beginning of each fiscal year. Such performance criteria will recognize the
overall financial performance of the Company and the improvements made in
financial results.

        (b)    Time of Payment.    The first payment of the Annual Bonus to
Employee pursuant to Section 3.2 (a) shall be with respect to the fiscal year
ended December 31, 2003. An Annual Bonus provided herein shall be paid, subject
to achieving the performance criteria, with respect to each fiscal year
thereafter during the term of this Agreement. All Annual Bonuses payable under
Section 3.2 (a) shall be paid in cash immediately following the first Board
meeting held after the end of the applicable fiscal year at which the Annual
Bonus calculation is approved by the Board.

        3.3    Long-Term Incentive Payment Plan.    On or before the first Board
meeting held in a current fiscal year, the Board shall consider whether to grant
options to purchase the Company's Common Stock ("Stock Options") to Employee,
including the terms and the provisions of any Stock Options. Grants of Stock
Options provided under this Section 3.3 are referred to herein as "Long-Term
Incentive Payout". In making its determination the Board shall consider, among
other things, the Employee's responsibilities and efforts and

2

--------------------------------------------------------------------------------

performance under this Agreement in relation to the business plan and forecast,
the relationship between the benefits of Stock Options and improving shareholder
value, the development of the Company's products and the performance of the
Company's products in the marketplace, impact of the Company's products and
product development on future prospects for the Company, and an increase in the
trading price per share of the Company's Common Stock. The Board shall also
consider customary business practices and Long-Term Incentive Payment Plan
benefits granted to Employee in comparison to such benefits provided to other
executives in positions similar to the Employee.

        3.4    Expenses.    The Company promptly shall reimburse Employee, upon
presentation of appropriate receipts and vouchers, for any reasonable business
expenses incurred by Employee in connection with the performance of his duties
and responsibilities hereunder.

        3.5    Vacation.    Throughout the period of Employee's employment
hereunder, Employee shall be entitled to take, from time to time, 5 weeks of
vacation annually with pay at such times as shall be mutually convenient to
Employee and the Company.

        3.6    Benefits and Perquisites.    

        (a)    Participation.    The Company shall make available to Employee,
throughout the period of employment hereunder, such benefits and perquisites as
are generally provided by the Company to its employees. Without limiting the
foregoing, Employee shall be eligible to participate in any bonus plan, stock
option plan, stock purchase plan, pension plan and group life, health and
accident insurance plans as the Company shall continue to provide or which may
hereafter be adopted by the Company for the benefit of its employees generally.
The Company shall provide and pay the premium on long term disability insurance
for Employee. The Company shall not make any changes in such plans or
arrangements which would adversely affect the Employee's rights or benefits
thereunder, unless such changes occur pursuant to a program applicable to all
employees of the Company and do not result in a proportionately greater
reduction in the rights of, or benefits to, the Employee as compared with any
other employee of the Company.

        (b)    Office Space.    The Company shall provide office space and
secretarial services at the Company's offices suitable to Employee's position.

        (c)    Life Insurance.    The Company shall provide whole life insurance
on the life of Employee with death benefits of $500,000 with all premiums paid
by the Company. Employee may designate the beneficiary or beneficiaries of such
policy.

        (d)    Automobile.    The Company shall provide a new automobile no less
frequently than every 3 years for Employee's sole use and the Company shall pay
all costs of operating and maintaining or repairing such automobile. At or
before the time of replacement, Employee shall have the right to purchase, at
its depreciated cost to the Company, the automobile previously provided.

        (e)    Benefit Plans.    The Company will make non-qualified
contributions for Employees's benefit under the Company's IRS §401(k) plan on
the same basis as it makes contributions for other employees.

        (f)    Retirement Plan Benefits.    The Company will provide to Employee
retirement plan benefits under any plan on the same basis it provides benefits
to other employees.

        4.    Termination.    This Agreement may be terminated by the Company or
Employee as provided in this Section 4.

3

--------------------------------------------------------------------------------

        4.1    Cause    

        (a)    Definition.    This Agreement may be terminated at any time at
the option of the Company for Cause (as such term is hereinafter defined),
effective as provided in Section 4.9. As used herein, the term "Cause" shall
mean and be limited to: (i) conviction of, the indictment for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a felony; (ii) the willful violation of the terms of this Agreement;
(iii) gross negligence by Employee in connection with the performance of
Employee's duties, responsibilities, agreements and covenants hereof, which
violation or negligence shall continue uncorrected for a period of 45 days after
receipt by Employee of a written notice from the Company; (iv) the appropriation
(or attempted appropriation) of a material business opportunity of the Company,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Company; (v) the
misappropriation (or attempted misappropriation) of any of the Company's funds
or property; or (vi) the excessive use (following at least one written warning)
of alcohol or any illegal use of drugs or narcotics. For purposes of this
Section, no act or failure to act on the Employee's part shall be considered
"willful" unless done, or omitted to be done, by him not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company. Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for Cause without written notice pursuant to Section 13 and
providing Employee an opportunity to be heard before the Board with the
provisions relied upon for termination provided in reasonable detail.

        (b)    Salary; Benefits; Bonuses.    Upon termination for Cause, the
Company shall (i) continue the Base Salary through the Date of Termination,
(ii) pay all fringe benefits through the end of the calendar month in which
termination occurs, and (iii) pay any annual bonuses pursuant to Section 3.2
treating the effective Date of Termination as being the last day of the fiscal
year in which termination under this Section 4 occurs.

        4.2    Retirement.    Termination of employment based on "Retirement"
shall mean termination in accordance with any retirement arrangement established
with Employee's consent, including settlement for the Annual Bonus pursuant to
Section 3.2.

        4.3    Death of Employee.    This Agreement shall terminate upon the
death of Employee; provided, however, the Company shall (i) continue Employee's
Base Salary through the month in which death occurs and for the following
three months and (ii) shall make payments as provided in Section 4.5 in place of
(x) Annual Bonus payments provided in Section 3.2 and (y) the Long-Term
Incentive Payout pursuant to Section 3.3.

        4.4    Disability of Employee    

        (a)    Termination; Definition.    In the event Employee becomes
mentally or physically disabled during the term of employment hereunder, this
Agreement shall terminate as of the date such disability is established. As used
in this Section, the term "Disabled" or "Disability" means suffering from any
mental or physical condition, other than use of alcohol or illegal use of drugs
or narcotics, which renders Employee unable to perform substantially all of
Employee's duties and services under this Agreement in a satisfactory manner for
120 consecutive days, or 180 days during any 12-month period. If, by reason of
Disability, Employee is absent from the full-time performance of his duties with
the Company for the periods above provided, Notice of Termination may be given
and if Employee has not returned to the full-time performance of his duties
within 30 days thereafter, Employee's Disability shall be deemed "established"
at the end of such 30-day period.

4

--------------------------------------------------------------------------------

        (b)    Salary, Benefits.    During any period that Employee fails to
perform his full duties with the Company because he is Disabled, Employee shall
continue to receive Base Salary until this Agreement is terminated pursuant to
Section 4.8 at the rate in effect at the commencement of any such period
adjusted for any compensation payable to him under any Company paid disability
plan during such period. In the event of termination for Disability the Company
shall continue (i) Employee's Base Salary adjusted for any compensation payable
to him under any Company paid disability plan during such period and (ii) the
same coverage under medical, dental, long-term disability and life insurance for
the greater of (x) the remaining term of this Agreement or (y) until long term
disability insurance coverage becomes effective.

        (c)    Bonuses.    In the event of termination upon established
Disability the Company shall make payments as provided in Section 4.5 in place
of (i) the Annual Bonus payment provided in Section 3.2 and (ii) the Long-Term
Incentive Payout pursuant to Section 3.3.

        4.5    Death and Disability of Employee.    In the event of termination
upon death the Company shall make payments to Employee's personal
representative, and in the event of termination for Disability the Company shall
make payments to Employee, as hereinafter provided. Such payments shall be made
immediately following the first meeting of the Board held after the end of the
fiscal year in which death or Disability occurred, but in no event later than
February 28 of such year.

        (a)    Annual Bonus.    With respect to the Annual Bonus payment
provided in Section 3.2(a) the Company shall make a separate determination of
the Annual Bonus based on the factors provided in Section 3.2(a) for the fiscal
year in which death or Disability occurs

        (b)    Long Term Incentive Plan.    With respect to the Long-Term
Incentive Payout provided in Section 3.3 the Company shall make a separate
determination of the Long-Term Incentive Payout based on the factors provided in
Section 3.3 for the fiscal year in which death or Disability occurs.

        4.6    Other than for Cause.    If Employee's employment shall be
terminated by the Company other than for Cause, Retirement, death or Disability,
prior to a change in control of the Company or potential change in control of
the Company as defined in the Severance Agreement referred to in Section 4.7,
then Employee shall be entitled to the payments provided below:

        (a)    Base Salary.    On the effective Date of Termination the Company
shall pay Employee his full Base Salary through the end of the month in which
termination occurs at the rate in effect at the time Notice of Termination is
given, and for one full year thereafter with payments being made over the
following 12 months and no less frequently than once per month.

        (b)    Benefits.    The Company shall continue providing medical,
dental, long-term disability and life insurance equal to the coverages existing
at the time Notice of Termination is given for one full year.

        (c)    Annual and Long Term Bonus.    On the effective Date of
Termination the Company shall make payments to and issue to Employee with
respect to, and in place of (i) the Annual Bonus payment provided in Section 3.2
an amount in cash equal to 0.9 multiplied by Base Salary for the year in which
employment is terminated and (ii) the Long Term Incentive Payout provided in
Section 3.3 for the fiscal year in which employment is terminated under this
Section.

5

--------------------------------------------------------------------------------




        4.7    Change in Control.    

        (a)    Severance Agreement Continued.    The letter agreement dated
July 24, 2003, (Severance Agreement) between the Company and Employee providing
certain benefits to Employee upon a change in control of the Company is
continued and upon a change in control of the Company the Severance Agreement
shall apply and have priority over this Agreement so that in the event of any
conflict between this Agreement and the Severance Agreement the Severance
Agreement shall apply. Any payments made or benefits provided pursuant to the
Severance Agreement are not to be duplicated by any requirements of this
Agreement.

        (b)    Definition.    As used in this Agreement the term "change in
control of the Company" shall have the meaning expressed in the Severance
Agreement.

        4.8    Notice of Termination.    Any purported termination of employment
by the Company or by Employee, other than for death, may be communicated orally
or in writing. If communicated orally, such communication shall be followed
within 10 days by a written communication which, and if communicated by written
communication the communication, shall indicate the specific termination
provisions in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provisions so indicated and shall state an effective date
of termination.

        4.9    Date of Termination, Etc.    "Date of Termination" shall mean:
(i) if employment is terminated for Disability, the date as provided in
Section 4.4(a), and (ii) if employment is terminated for Cause pursuant to
Section 4.1 or for any other reason (other than Disability), the date specified
in the Notice of Termination (which, in the case of a termination pursuant to
Section 4.1 shall be the end of a calendar month but not less than 15 days).
Amounts paid under this Section are in addition to all other amounts due under
this Agreement and shall not be offset against or reduce any other amounts due
under this Agreement.

        4.10    Termination by Employee.    Employee may terminate this
Agreement by resigning as Chief Executive Officer upon at least 30 days prior
written notice of the effective Date of Termination. In such event the Company
shall continue Employee's Base Salary and all fringe benefits to the effective
Date of Termination. Termination of this Agreement under this Section does not
affect the Company's obligation to make all payments to Employee which were
fixed and determined prior to the effective Date of Termination.

        5.    Confidential Information    

        5.1    Definition.    Confidential Information means:

        (a)   Any and all (i) trade secrets concerning the business and affairs
of the Company, product specifications, data, know-how, formula, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current, and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures,
architectures (and related formula), improvements, devices, discoveries,
concepts, ideas, methods and information, and any other information, however
documented, that is a trade secret within the meaning of Colorado Revised
Statutes § 7-74-101 et seq. and

        (b)   information concerning the business and affairs of the Company
(which includes historical financial statements, financial projections and
budgets, historical and projected

6

--------------------------------------------------------------------------------




sales, capital spending budgets and plans, the names and backgrounds of key
personnel, personnel training and techniques and materials), however documented;
and

        (c)   notes, analyses, compilations, studies, summaries and other
material prepared by or for the Company containing or based, in whole or in
part, on any information included in the foregoing.

        5.2    Disclosure and Use.    Employee shall not disclose, either during
or subsequent to Employee's employment with the Company, any Confidential
Information or proprietary data of the Company, whether or not developed by
Employee, except (i) as may be required for Employee to perform Employee's
employment duties with the Company; (ii) to the extent such information has been
disclosed to Employee by a third party who is not subject to restriction on the
dissemination of such information; (iii) as such information becomes generally
available to the public other than as a result of a disclosure by Employee;
(iv) information which must be disclosed as a result of a subpoena or other
legal process, or (v) if Employee shall first secure the Company's prior written
authorization. This covenant shall survive the termination of the Employee's
employment with the Company, and shall remain in effect and be enforceable
against Employee for so long as any such Confidential Information or proprietary
data retains economic value, whether actual or potential, from not being
generally known to other persons who can obtain economic value from its
disclosure or use.

        5.3    Return of Materials.    The Employee will not remove from the
Company's premises (except to the extent such removal is for the purposes of the
performance of Employee's duties at home or while traveling, or except as
otherwise specifically authorized by the CEO), any Confidential Information
Employee recognizes that, as between the Company and Employee, all the
Confidential Information, whether or not developed by the Employee, are the
exclusive property of the Company. Upon termination of employment by the
Company, Employee shall promptly deliver to the Company all Confidential
Information, and all other materials of a secret or confidential nature relating
to the Company's business, which are in the possession or under the control of
Employee and Employee shall not retain copies of any such Confidential
Information.

        6.    Inventions and Discoveries.    Employee hereby assigns to the
Company all of the Employee's rights, title and interest in and to all
inventions, techniques, discoveries, processes, designs or improvements (whether
patentable or not), any industrial design (whether registrable or not), or uses
Confidential Information as described in Section 5.1, or other intellectual
property rights pertaining thereto, that relates in any way to, or is useful in
any manner in, the business then being conducted or proposed to be conducted by
the Company, and any such item created by the Employee, either solely or in
conjunction with others, following termination of Employee's employment with the
Company (hereinafter referred to collectively as the "Inventions"). Promptly
upon the development or making of any Invention or improvement thereon, Employee
shall disclose the same to the Company and shall execute and deliver to the
Company such reasonable documents as the Company may request to confirm the
assignment of Employee's rights therein and if requested by the Company, shall
assist the Company in applying for and prosecuting any patents which may be
available in respect thereof. Employee acknowledges that all of Employee's
Company-related writing, works of authorship, specially commissioned works and
other Employee Inventions are works made for hire, property of the Company,
including all copyrights, patents, and other intellectual property rights
pertaining thereto. If it is determined that any such works are not works made
for hire, the Employee hereby assigns to the Company all of the Employee's
right, title, and interest, including all rights of copyright, patent, and other
intellectual property rights, to or in such Inventions.

7

--------------------------------------------------------------------------------

        7.    Restrictive Covenant.    

        (a)   While the Employee is an employee of the Company and during a
period in which the Company is making continuation payments of Base Salary
pursuant to Section 4 hereof, Employee shall not, without the prior written
consent of the Company, (i) engage directly or indirectly in any Competing
Business in the geographical area where the Company does business (including,
without limitation, the United States and any country in which the Company has a
sales representative at the time of termination) whether as an employee,
consultant or advisor, or owner as principal, shareholder or partner of any
equity interest in excess of 5% of any business entity (which shall include any
proprietorship, trust, joint venture, partnership or any type of corporation or
association), or (ii) serve as an officer, director, trustee, partner or the
like in any such business entity.

        (b)   The term "Competing Business" as used in this Section 7 includes
any business conducted by the Company, which initially includes the design,
production and marketing of motion control products and any other products
manufactured or marketed by the Company at the date of termination of this
Agreement.

        8.    Arbitration.    Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in the City and County of Denver in accordance with the rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction thereof. The Company shall pay all
costs of arbitration. In the event that it shall be necessary or desirable for
Employee to retain legal counsel and/or incur other costs and expenses in
connection with interpretation of his rights under this Agreement, including any
procedure in arbitration, Employee shall be entitled to recover from the Company
reasonable attorneys' fees and costs and expenses incurred by him in connection
with such interpretation or arbitration, regardless of the final outcome, unless
the arbitrator shall determine that under the circumstances such payment would
be unjust.

        9.    Mitigation.    Employee shall not be required to mitigate the
amount of any payment provided in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided in this
Agreement be reduced by any compensation earned by Employee as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by Employee to the Company, or otherwise.

        10.    Announcements.    No public announcement regarding termination of
employment of the Employee or any change in status of the Employee of the
Company shall be made without Employee's approval except the Company may
announce Employee's termination if Company is otherwise required to do so
pursuant to the rules of the Securities and Exchange Commission or to any other
legal requirement. All matters with respect to termination of employment of
Employee, retirement of Employee or other action taken pursuant to this
Agreement shall be kept confidential and neither Company nor Employee will make
unfavorable comments about the other in connection with this Agreement.

        11.    Severability.    If any provision of this Agreement, including
the Restrictive Covenant in Section 7, is held invalid or unenforceable, either
in its entirety or by virtue of its scope or application to given circumstances,
such provision shall thereupon be deemed modified only to the extent necessary
to render same valid, or not applicable to given circumstances, or excised from
this Agreement, as the situation may require, and this Agreement shall be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.

        12.    Non-Assignability.    In light of the unique personal services to
be performed by Employee hereunder, it is acknowledged and agreed that any
purported or attempted assignment or transfer by

8

--------------------------------------------------------------------------------


Employee of this Agreement or any of Employee's duties, responsibilities or
obligations hereunder shall be void. This Agreement may not be assigned by the
Company without the prior written consent of Employee.

        13.    Notices.    Any notice, request, demand or other communication
required or permitted under this Agreement shall be in writing and shall be
deemed to have been given when delivered personally or on the date of receipt
when mailed by certified mail, return receipt requested, addressed as follows:

If to the Company:   Allied Motion Technologies, Inc.
23 Inverness Way East, Ste 150
Englewood, Colorado 80112
Attention: Chairman and Secretary
If to the Employee:
 
Richard D. Smith
8422 Newland Drive
Arvada, CO 80003

or to such other address or addresses as may be specified from time to time by
notice; provided however, that any notice of change of address shall not be
effective until its receipt by the party to be charged therewith.

        14.    General    

        14.1    Amendments.    Neither this Agreement nor any of the terms or
conditions hereof may be waived, amended or modified except by means of a
written instrument duly executed by the party to be charged therewith.

        14.2    Captions and Headings.    The captions and paragraph headings
used in this Agreement are for convenience of reference only, and shall not
affect the construction or interpretation of this Agreement or any of the
provisions hereof.

        14.3    Governing Law.    This Agreement, and all matters or disputes
relating to the validity, construction, performance or enforcement hereof, shall
be governed, construed and controlled by and under the laws of the State of
Colorado without regard to principles of conflicts of law.

        14.4    Successors and Assigns.    This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and permitted assigns.

        (a)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Employee, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle
Employee to all rights for breach hereunder.

        (b)   If Employee should die while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee's personal representatives or to his estate.

9

--------------------------------------------------------------------------------




        14.5    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original hereof, but all of
which together shall constitute one and the same instrument.

        14.6    Entire Agreement.    Except as otherwise set forth or referred
to in this Agreement, this Agreement constitutes the sole and entire agreement
and understanding between the parties hereto as to the subject matter hereof,
and supersedes all prior discussions, agreements and understandings of every
kind and nature between them as to such subject matter.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the date first set forth above.

    ALLIED MOTION TECHNOLOGIES, INC.
 
 
By:
/s/  EUGENE E. PRINCE      

--------------------------------------------------------------------------------

Eugene E. Prince—Chairman
 
 
By:
/s/  RICHARD D. SMITH      

--------------------------------------------------------------------------------

Richard D. Smith—Employee

10

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT Richard D. Smith
